DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalfas (US 20150164555) in view of Moumene (US 8641734).
With respect to claims 1-10 and 21, Kalfas teaches a spinal distraction system (see abstract) comprising: a bearing connector (500) fastened to a fixated rod (520, see fig. 8a below); wherein the bearing connector includes a set screw (542), a bearing (580) and a housing (around 522), wherein the housing has a top surface and a bottom surface that define a hollow (to receive 580, see fig. 8a below); wherein the hollow is configured and dimensioned to receive the fixated rod (see fig. 8a below); wherein the bearing connector includes a first bore (522) that extends from a first beveled side surface to a second beveled side surface (see fig. 8a below);  wherein the first bore is configured and dimensioned to receive a bearing (see fig. 8a below); wherein the first bore includes a concave inner surface (to receive 580, see fig. 5a below and fig. 8b-8c); wherein the bearing includes a second bore (532) configured and dimensioned to receive the sliding rod (see fig. 8a below and note that a second rod is shown).

    PNG
    media_image1.png
    434
    649
    media_image1.png
    Greyscale

Kalfas teaches a second rod, but not specifically a sliding rod with the bearing connector fastened to a sliding rod, wherein the sliding rod includes a spring and a stop ring for compressing the spring; wherein the spring abuts a beveled side surface of the bearing connector; further comprising a stop ring; wherein the spring is disposed between the bearing connector and the stop ring.
Moumene, drawn to rod systems, teaches a sliding rod (78, see fig. 12, note that 78 is slid into 83) that may be connected to any connector (see fig. 12 below), wherein the sliding rod includes a spring (see fig. 12 below and abstract) and a stop ring (83) for compressing the spring (see col. 7 lines 1-15); wherein the spring may abut a beveled side surface of the bearing connector (see fig. 12 and note that this is possible); further comprising a stop ring (e.g. the complementary element like 83 in fig. 12); wherein the spring may be disposed between the bearing connector and the stop ring (see fig. 12 below and see that this is possible) in order to provide dynamic stabilization to the system (see abstract).


    PNG
    media_image2.png
    437
    403
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the second rod of Kalfas with a sliding rod with the bearing connector fastened to a sliding rod, wherein the sliding rod includes a spring and a stop ring for compressing the spring; wherein the spring abuts a beveled side surface of the bearing connector; further comprising a stop ring; wherein the spring is disposed between the bearing connector and the stop ring, in view of Moumene, in order to provide dynamic stabilization to the system.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalfas (US 20150164555) and Moumene (US 8641734), as applied to claim 1 above, in view of Ogilvie (US 20060155279).
As for claim 9, Kalfas, as modified by Moumene, does not teach further comprising a sleeve that extends over at least a portion of a length of the spring.
Ogilvie, also drawn to rod systems, teaches the use of a covering/sleeve over an implant (see para. 59), in order to prevent tissue growth on the implant (See para. 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kalfas, as modified by Moumene, does not teach further comprising a sleeve that extends over at least a portion of a length of the spring, in view of Ogilvie, in order to prevent tissue growth on the implant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly presented claim 21 has also been rejected above.
The objection to claim 7 is withdrawn in view of Applicant’s Remarks (field 8/11/2022, see page 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773